MEMORANDUM**
Donna R. Dilday appeals pro se the district court’s judgment dismissing without prejudice her action alleging that defendants committed fraud in connection with her divorce proceeding. We have jurisdiction pursuant to 28 U.S.C. § 1291. *687We review de novo, Sommatino v. United States, 255 F.3d 704, 707 (9th Cir.2001), and affirm.
The district court properly dismissed Dilday’s action for lack of subject matter jurisdiction because Dilday’s fourth amended complaint failed to allege facts sufficient to show either a federal question, 28 U.S.C. § 1331; Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1089-90 (9th Cir.2002), or diversity, 28 U.S.C. § 1332(a); Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 136 L.Ed.2d 437, (1996). Accordingly, we affirm.
Dilday’s remaining contentions lack merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.